DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, applicant should clarify the structure and/or arrangement of the two side panels and the two end panels intended by “vertically curving convex panels.”
Regarding claim 4, there is no antecedent basis for “the inner profile.”
Regarding claim 5, there is no antecedent basis for “the outer profile.”
Regarding claim 6, there is no antecedent basis for “the horizontal reinforcements.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9-13 and 15, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson [US 2011/0273255 A1.]
Regarding claims 1 and 9-10, Thompson discloses a tank for an electrical transformer comprising a bottom plate [figure 1], two side panels [12, 14], and two end panels [16, 18] joined to contain an insulating fluid, and reinforcements joined to the exterior of the panels, wherein the two side panels and the two end panels are vertically curving convex panels [figures 2-4], further wherein the reinforcements [figure 7] comprise a plurality of arched vertical reinforcements [50, 52] distributed horizontally along each panel, the vertical reinforcements extend substantially to the full height of the respective panel.  Thompson further discloses the panels have a curvature which has a center at the vertical middle of the respective panel, in particular the curvature being circular, parabolic or a catenary [figures 2-4.]
Regarding claims 4-5, Thompson discloses the plurality of arched vertical reinforcements [50, 52] having inner profile that is an arching profile matching with the convex profile panels and outer profile is an arching profile. 
Regarding claims 11-12, Thompson discloses the use of welds/welding.  Thompson inherently discloses the panels and the reinforcements formed of sheet metals/steels.
Regarding claims 13 and 15, Thompson further discloses the electrical transformer comprising an electromagnetic circuit [figure 1.] Thompson inherently discloses the transformer is a core transformer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6-8 and 14, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Ito et al. [US 4,469,269], Hernandez et al. [US 5,527,988] and Fauchart et al. [FR 3,001,830.]
Regarding claims 2-3 and 6-8, Thompson discloses the instant claimed invention except for the specific of horizontal reinforcements.
Ito et al. and Fauchart et al. discloses vertical and/or horizonal reinforcements [figure 4 of Ito et al. and figure 1 of Fauchart et al.]
It would have been obvious at the time the invention was made to include and/or use horizontal reinforcements in Thompson, as suggested by Ito et al. or Fauchart et al., for the purpose of improving stability of the tank against negative pressures.
	Regarding claim 14, Thompson further discloses a cover for the tank.
Hernandez et al. discloses a tank for an oil-filled transformer having a convex type cover [100, figure 1.] 
It would have been an obvious matter of design choice, absent evidence of criticality shown in the present invention and the lack of implicit or explicit limit to a specific design in the prior art, to use a convex cover, since applicant has not disclosed that using a convex cover solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the convex cover design of Hernandez et al. for the cover of Thompson.  It is noted that it is a truism that a claim need not be limited to a preferred embodiment. Ethicon, 93 F.3d at 1582 n.7, 40 USPQ2d at 1027 n.7 (quoting In re Vickers, 141 F.2d 522, 525, 61 USPQ2d 122, 125 (CCPA 1944)).  However, it is pointed out in that opinion that the applicant "was free to draft claim[s] broadly (within the limits imposed by the prior art) to exclude the lockout precise location as a limitation of the claimed invention" only because he "did not consider the precise location of the lockout to be an element of his invention."  Id.  [Note, Hernandez et al. discloses a convex cover for a tank of an oil-filled transformer.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837